Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 1 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 2 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 3 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 4 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 5 of 57




             x
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 6 of 57
Case 6:19-bk-15201-MW    Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                         Main Document    Page 7 of 57




                  /s/ Robert J. Spitz
        Case 6:19-bk-15201-MW             Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                                          Main Document    Page 8 of 57




CH 7 filed 2008; Discharged 2008; USBC - Riv. Division.




None.




None.




None.




   Ontario
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 9 of 57




                                                                                 $89,725.00

                                                                                $322,275.00




                                                                           $3633.00
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 10 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 11 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09     Desc
                        Main Document    Page 12 of 57




               0                                                         3750.00
                                                      3750.00




                                                                         3750.00
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 13 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 14 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 15 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 16 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 17 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 18 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 19 of 57



                                       $3750.00




                                      $89,725.00                           $89,725.00



                                                                             $322,275.00
                  Case 6:19-bk-15201-MW                       Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09                                      Desc
                                                              Main Document    Page 20 of 57
 Fill in this information to identify your case:

  Debtor 1                    Andy                                      Marquez
                              First Name           Middle Name         Last Name

  Debtor 2
  (Spouse, if filing)         First Name           Middle Name         Last Name

  United States Bankruptcy Court for the:                        Central District of California

  Case number                                                                                                                         ❑    Check if this is an
  (if known)                                                                                                                               amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill out and
attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount as
exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount. However, if you
claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the property is determined to
exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1: Identify the Property You Claim as Exempt

      Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
 1.
      ❑ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      ✔ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
      ❑
 2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 Brief description of the property and line on               Current value of the        Amount of the exemption you claim         Specific laws that allow exemption
 Schedule A/B that lists this property                       portion you own
                                                             Copy the value from         Check only one box for each exemption.
                                                             Schedule A/B

                                                                                         ✔
 Brief description:
 Residence at 626 W. Hawthorne St., Ontario, Ca                          $233,000.00
                                                                                         ❑     $26,500.00 $0.00                   C.C.P. § 703.140(b)(1)

 91762                                                                                   ❑    100% of fair market value, up to
  626 W. Hawthorne St. Ontario, CA 91762                                                      any applicable statutory limit

 Line from
 Schedule A/B:          1.1


                                                                                         ✔
 Brief description:
 2010 Nissan Frontier
                                                                            $3750.00
                                                                            $5,500.00
                                                                                         ❑     $3750.00 $5,350.00                 C.C.P. § 703.140(b)(2)
                                                                                         ❑    100% of fair market value, up to
 Line from                                                                                    any applicable statutory limit
 Schedule A/B:          3.1


 3.   Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
      ✔ No
      ❑
      ❑ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
         ❑ No
         ❑ Yes




Official Form 106C                                               Schedule C: The Property You Claim as Exempt                                                    page 1 of 2
 Debtor 1        Case
                   Andy6:19-bk-15201-MW                  Doc Marquez
                                                              1 Filed 06/14/19 Entered 06/14/19
                                                                                         Case number18:30:09
                                                                                                     (if known)                           Desc
                      First Name          Middle Name    Main Last
                                                              Document
                                                                   Name    Page 21 of 57

 Part 2: Additional Page

 Brief description of the property and line on          Current value of the     Amount of the exemption you claim         Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from      Check only one box for each exemption.
                                                        Schedule A/B

                                                                                 ✔
 Brief description:
 Household goods and furnishings                                     $1,250.00
                                                                                 ❑                 $675.00                C.C.P. § 703.140(b)(3)
                                                                                 ❑   100% of fair market value, up to
 Line from                                                                           any applicable statutory limit
 Schedule A/B:         6


                                                                                 ✔
 Brief description:
 Electronics                                                           $550.00
                                                                                 ❑                 $550.00                C.C.P. § 703.140(b)(3)
                                                                                 ❑   100% of fair market value, up to
 Line from                                                                           any applicable statutory limit
 Schedule A/B:         7


                                                                                 ✔
 Brief description:
 Clothes                                                               $400.00
                                                                                 ❑                 $400.00                C.C.P. § 703.140(b)(3)
                                                                                 ❑   100% of fair market value, up to
 Line from                                                                           any applicable statutory limit
 Schedule A/B:        11


                                                                                 ✔
 Brief description:
 Jewelry                                                               $325.00
                                                                                 ❑                 $325.00                C.C.P. § 703.140(b)(3)
                                                                                 ❑   100% of fair market value, up to
 Line from                                                                           any applicable statutory limit
 Schedule A/B:        12


                                                                                 ✔
 Brief description:
 Bank of America                                                       $300.00
                                                                                 ❑                 $300.00                C.C.P. § 703.140(b)(5)

 Checking account                                                                ❑   100% of fair market value, up to
                                                                                     any applicable statutory limit
 Line from
 Schedule A/B:        17


                                                                                 ✔
 Brief description:
 Credit Union of Southern California                                   $150.00
                                                                                 ❑                 $150.00                C.C.P. § 703.140(b)(5)

 Checking account                                                                ❑   100% of fair market value, up to
                                                                                     any applicable statutory limit
 Line from
 Schedule A/B:        17


                                                                                 ✔
 Brief description:
 Fidelity                                                           $83,000.00
                                                                                 ❑               $83,000.00               C.C.P. § 703.140(b)(10)(E)
                                                                                 ❑   100% of fair market value, up to
 Line from                                                                           any applicable statutory limit
 Schedule A/B:        21




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                 page 2 of 2
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 22 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 23 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 24 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 25 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 26 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 27 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 28 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 29 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 30 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 31 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 32 of 57




                                             $5848.00
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 33 of 57




                                              1682.00




                                               533.00




                                              2215.00

                                              3633.00




                                              $3633.00




                                                                           $3633.00
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 34 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 35 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 36 of 57




                                                                     $3633.00



                                                                         -$1182.00
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 37 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 38 of 57




                               /s/ Robert J. Spitz
    Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                            Main Document    Page 39 of 57




x
    Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                            Main Document    Page 40 of 57




x




                     x                60,000.00



                     x                55,000.00
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 41 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 42 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 43 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 44 of 57
          Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09     Desc
                                  Main Document    Page 45 of 57




x


Law Office of Robert J. Spitz

                                                             03/2018      $1835.00
204 N San Antonio




Ontario, CA 91762
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 46 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 47 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 48 of 57
        Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09    Desc
                                Main Document    Page 49 of 57




  x




Body & Foot Massage


626 W. Hawthorne



                                                             2016       Present
Ontario, CA 91762
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 50 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 51 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 52 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 53 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 54 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 55 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 56 of 57
Case 6:19-bk-15201-MW   Doc 1 Filed 06/14/19 Entered 06/14/19 18:30:09   Desc
                        Main Document    Page 57 of 57
